On Rehearing.
PER CURIAM.
A rehearing having been granted and this cause having been further considered upon the record, briefs and oral argument for the respective parties, it is, thereupon,
Ordered and adjudged by the Court that the judgment of the Trial Court in this cause be and the same is hereby reaffirmed and the opinion and judgment of this Court filed herein on March 6, 1959, be and it is hereby adhered to on rehearing. It is further
Ordered that the amended petition for rehearing filed on March 27, 1959, be and the same is hereby stricken as the same was not timely filed in accordance with the provisions of Rule 3.14, subd. a, Florida Appellate Rules, 31 F.S.A.